DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub. No. 2019/0044224), in view of Abe et al. (US Pub No. 2018/0006378), further in view of Bush et al. (US Pub. No. 2017/0251207).

Regarding claim 1, Kim in figures 1, 3, and 5 discloses an ultra-wideband antenna apparatus (Para. 16) comprising: a monopole antenna portion (Fig. 1: circular disk) formed on a 
Kim does not explicitly disclose: “and a capacitive ground structure-based matching structure coupled to the ground pad and configured to be maintained above a metal reflector by a predetermined distance to form a capacitance”.
However, in the same field of endeavor, Abe in figures 2-5 teaches an antenna apparatus comprising: a monopole antenna portion (antenna element 310, see para. 155) formed on a first side of a printed circuit board (Para. 81 and 87); a ground pad (ground patterns 321 and 322) formed on the first side of the printed circuit board (see Fig. 3A) and spaced apart from the antenna portion (310); and a capacitive ground structure-based matching structure (ground pattern 323, see electric fields E1, see para. 117-120) coupled to the ground pad (321/322, see para. 88 and vias 324) and configured to be maintained above a metal reflector (metal plate 401) by a predetermined distance (d1 and/or d0) to form a capacitance.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the capacitive ground structure-based matching structure as taught by Abe in the ultra-wideband antenna apparatus according to Kim to form the claimed invention so that the capacitive coupling between the antenna and the metal member (reflector) is strengthened at a place where the ratio of the electric field intensity to the magnetic field intensity of the antenna is high. Consequently, the transmission and reception gains (communication gain, i.e., communication characteristics) at the communication frequency are improved. (See Abe Para.

Kim and Abe are silent on teaching: an output adapted to be coupled to a leakage detector.
However, in the field of coupling monopole antennas with leakage detectors, Bush in figures 10-13 teaches an antenna apparatus comprising a monopole antenna portion (monopole antenna 104) and an output (monopole antenna matching pad 130) to be coupled to a leakage detector (frequency leakage signal receiver meter or SLM 102)
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of an output adapted to be coupled to a leakage detector taught by Bush in a monopole antenna apparatus according to Kim and Abe to form the claimed invention in order to use the antenna to determine the magnitude of leakage in a subscriber’s premises installation, because by the employment of frequency multiplexers for coupling between an antennas and a receiver for the desired multiplexed frequencies, a technician can certify a subscriber’s premises for the provision of wireless services (CATV, LTE, Wi-Fi, etc.).  (Please see Bush Abstract and Para. 41)

Regarding claim 2, Kim in view of Abe (figures 2-5) teaches an antenna apparatus wherein the capacitive ground structure-based matching structure comprises one or more capacitive ground structures (323), each capacitive ground structure having a first portion and a second portion (each side of 323), the first portion of at least one capacitive ground structure being coupled to the ground pad (321-322. See Para. 88) and the second portion of each of the 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the capacitive ground structure-based matching structure as taught by Abe in the ultra-wideband antenna apparatus according to Kim to form the claimed invention so that the capacitive coupling between the antenna and the metal member (reflector) is strengthened at a place where the ratio of the electric field intensity to the magnetic field intensity of the antenna is high. Consequently, the transmission and reception gains (communication gain, i.e., communication characteristics) at the communication frequency are improved. (See Abe Para. 
119).

Regarding claim 7, Kim in view of Abe (figures 1-5) teaches an antenna apparatus further comprising a housing (casing 103), the housing comprising a first housing portion covering the antenna portion, ground pad and capacitive ground structure-based matching structure (top portion of 103, Fig. 1), and the housing having a base portion (bottom half of 103) adapted to couple the first housing portion to the metal reflector (401) such that the second portion of each of the one or more capacitive ground structures (323) is maintained above the metal reflector (401) by the predetermined distance.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the housing and capacitive ground structure-based matching structure taught by Abe in 

Regarding claim 8, Kim in figures 1, 3, and 5 discloses an antenna apparatus wherein the antenna portion (circular disk) is a planar circular monopole antenna coupled to an antenna output via a co-planar waveguide (CPW TL). 

Regarding claim 9, Kim and Abe do not disclose wherein the antenna apparatus has a return loss of better than 10 dB over an operating frequency range of 250 MHz to 1220 MHz.
However, paragraph 96 of Abe teaches that the antenna apparatus can be modified to have the length of a quarter of the wavelength of the desired communication frequency to efficiently emit electromagnetic waves. 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Abe in the antenna apparatus of Kim to form the claimed invention to efficiently emit electromagnetic waves. (Abe [0096, 101 and 0119])
Moreover, in the same field of endeavor, Bush in figures 10-15 teaches an antenna apparatus having a monopole antenna (104) having a return loss of better than 10 dB over an operating frequency range of 250 MHz to 1220 MHz. (See Bush para. 40-41)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of an antenna apparatus with operating  frequency ranges of 250 MHz 

Regarding claim 10, Kim in figures 1, 3, and 5 discloses an ultra-wideband mobile mount antenna apparatus comprising: a monopole antenna portion (Fig. 1: circular disk) formed on a first side of a printed circuit board; a ground pad (ground) formed on the first side of the printed circuit board and spaced apart from the antenna portion (See Fig. 1).
Kim does not explicitly disclose: “a capacitive ground structure-based matching structure coupled to the ground pad; and a mounting mechanism adapted to maintain the capacitive ground structure-based matching structure above a metal reflector to form a capacitance between the capacitive ground structure-based matching structure and the metal reflector. 
However, in the same field of endeavor, Abe in figures 2-5 teaches an antenna apparatus comprising: a monopole antenna portion (antenna element 310, see para. 155) formed on a first side of a printed circuit board (Para. 81 and 87); a ground pad (ground patterns 321 and 322) formed on the first side of the printed circuit board (see Fig. 3A) and spaced apart from the antenna portion (310); a capacitive ground structure-based matching structure (ground pattern 323, see electric fields E1, see para. 117-120) coupled to the ground pad (321/322, see para. 88 and vias 324); and a mounting mechanism (casing 103) adapted to maintain the capacitive ground structure-based matching structure (323) above a metal 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the capacitive ground structure-based matching structure as taught by Abe in the ultra-wideband antenna apparatus according to Kim to form the claimed invention so that the capacitive coupling between the antenna and the metal member (reflector) is strengthened at a place where the ratio of the electric field intensity to the magnetic field intensity of the antenna is high. Consequently, the transmission and reception gains (communication gain, i.e., communication characteristics) at the communication frequency are improved. (See Abe Para.
119)
Kim and Abe do not disclose: wherein the antenna apparatus has a return loss of 10 dB or better over an operating frequency range of 250 MHz to 1220 MHz.
However, paragraph 96 of Abe teaches that the antenna apparatus can be modified to have the length of a quarter of the wavelength of the desired communication frequency to efficiently emit electromagnetic waves. 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Abe in the antenna apparatus of Kim to form the claimed invention to efficiently emit electromagnetic waves. (Abe [0096, 101 and 0119])

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of an antenna apparatus with operating  frequency ranges of 250 MHz to 1220 MHz and return loss of better than 10 dB, as taught by Bush in the Kim/Abe antenna apparatus to form the claimed invention to permit technicians to find even very small leaks which are capable of causing ingress or egress in cable, active cable elements, passive cable elements and customer premises devices units. (See Bush para. 41)

Regarding claim 11, Kim in view of Abe (figures 2-5) teaches an antenna apparatus wherein the capacitive ground structure-based matching structure comprises one or more capacitive ground structures (323), each capacitive ground structure having a first portion and a second portion (each side of 323), the first portion of at least one capacitive ground structure being coupled to the ground pad (321-322. See Para. 88) and the second portion of each of the one or more capacitive ground structures (323) being configured to be maintained above the metal reflector (401) by the predetermined distance (d0).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the capacitive ground structure-based matching structure as taught by Abe in the ultra-wideband antenna apparatus according to Kim to form the claimed invention so that the 
119).

Regarding claim 16, Kim in view of Abe (figures 1-5) teaches an antenna apparatus further comprising a housing (casing 103), the housing comprising a first housing portion covering the antenna portion, ground pad and capacitive ground structure-based matching structure (top portion of 103, Fig. 1), and the housing having a base portion (bottom half of 103) adapted to couple the first housing portion to the metal reflector (401) such that the second portion of each of the one or more capacitive ground structures (323) is maintained above the metal reflector (401) by the predetermined distance.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the housing and capacitive ground structure-based matching structure taught by Abe in the antenna apparatus according to Kim to form the claimed invention to protect the antenna apparatus and antenna component from outside elements.  

Regarding claim 17, Kim in figures 1, 3, and 5 discloses an antenna apparatus wherein the antenna portion (circular disk) is a planar circular monopole antenna coupled to an antenna output via a co-planar waveguide (CPW TL) 
Claims 3-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Abe and Bush, as applied to claims1 and 10 respectively, and further in view of U.S. Patent Application No. 2009/0128442 (hereinafter “Fujita”).

Regarding claim 3, Kim as modified does not disclose wherein the capacitive ground structure- based matching structure comprises four capacitive ground structures, the first portion of two of the capacitive ground structures being coupled to the ground pad, the first portion of two other capacitive ground structures being coupled to a second side of the printed circuit board, and the second portion of each capacitive ground structure being configured to be maintained above the metal reflector by the predetermined distance.
However, in the same field of endeavor, Fujita in figures 3-4 and 10 teaches an apparatus wherein the capacitive ground structure-based matching structure (passive element portion) comprises four capacitive ground structures (Fig. 3b), the first portion (passive elements 21a) of two of the capacitive ground structures being coupled to the ground pad (short-circuiting elements 17). 
Fujita does not disclose “the first portion of two other capacitive ground structures being coupled to a second side of the printed circuit board, and the second portion of each capacitive ground structure being configured to be maintained above the metal reflector by the predetermined distance”.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim as modified above with Fujita to form the claimed invention to finely adjust the ground structures according their installation positions (Fujita Para. 136). 

Regarding claims 4 and 5, Kim as modified does not disclose: wherein each capacitive ground structure is formed of a single conductive material that is bent at a predetermined angle to form the first and second portions; and wherein the predetermined angle is a right angle. 
However, Fujita in figures 3-4 and 10 teaches an apparatus wherein each capacitive ground structure (21 and 22) is formed of a single conductive material that is bent at a predetermined angle to form the first and second portions; and wherein the predetermined angle is a right angle. (See Figure 3B).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim as modified above with Fujita to form the claimed invention so that the number of setting parameters determining impedance characteristics is increased so that a stable state over a wide band can be held. (Fujita Para. 139)


However, Fujita in figures 3-4 and 10 teaches an apparatus wherein the conductive material is selected from the group consisting of aluminum, brass, copper, gold, steel, titanium, tin and stainless steel. (Fujita Para 136)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ metallic materials in each capacitive ground structures as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 12, Kim as modified does not disclose: wherein the capacitive ground structure- based matching structure comprises four capacitive ground structures, the first portion of two of the capacitive ground structures being coupled to the ground pad, the first portion of two other capacitive ground structures being coupled to a second side of the printed circuit board, and the second portion of each capacitive ground structure being configured to be maintained above the metal reflector by the predetermined distance.
However, in the same field of endeavor, Fujita in figures 3-4 and 10 teaches an apparatus wherein the capacitive ground structure-based matching structure (passive element portion) comprises four capacitive ground structures (Fig. 3b), the first portion (passive 
Fujita does not disclose “the first portion of two other capacitive ground structures being coupled to a second side of the printed circuit board, and the second portion of each capacitive ground structure being configured to be maintained above the metal reflector by the predetermined distance”.
However, Fujita in Para. 137 teaches that these capacitive ground structures can be provided at any rotated positions on a concentric circle, and they may be provided at arbitrary positions thereon
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim as modified above with Fujita to form the claimed invention to finely adjust the ground structures according their installation positions (Fujita Para. 136). 

Regarding claims 13 and 14, Kim as modified does not disclose: wherein each capacitive ground structure is formed of a single conductive material that is bent at a predetermined angle to form the first and second portions; and wherein the predetermined angle is a right angle. 
However, Fujita in figures 3-4 and 10 teaches an apparatus wherein each capacitive ground structure (21 and 22) is formed of a single conductive material that is bent at a predetermined angle to form the first and second portions; and wherein the predetermined angle is a right angle. (See Figure 3B).


Regarding claim 15, Kim as modified does not teach: wherein the conductive material is selected from the group consisting of aluminum, brass, copper, gold, steel, titanium, tin and stainless steel.
However, Fujita in figures 3-4 and 10 teaches an apparatus wherein the conductive material is selected from the group consisting of aluminum, brass, copper, gold, steel, titanium, tin and stainless steel. (Fujita Para 136)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ metallic materials in each capacitive ground structures as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.




Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Abe and Bush, as applied to claim 10 above, and further in view of U.S. Patent Application Pub. 20120013520, (hereinafter “Hanson”).

Regarding claim 19, Kim and Abe are silent on disclosing wherein the reflector is a metal portion of a vehicle.
However, Bush in Para. 29 and 32 teaches “truck-mounted” monopole antennas to monitor leakage. 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of monopole antennas mounted on metal portions of vehicles as taught by Bush in the antenna apparatus of Kim and Abe to form the claimed invention so that the antennas are driven along the cable plant, generally by maintenance/service technicians to monitor leakage along the cable. This permits a vehicle to have two external antennas, tuned at separate frequencies with their outputs combined through the diplexer and then input to an SLM in the truck. (Bush para. 29 and 32)
Moreover, in the same field of endeavor, Hanson in figures 2A - 2L teaches an ultra-wideband antenna apparatus wherein the reflector (circular ground plane 32 and surface below the ground plane) is a metal portion of a vehicle (see para 5).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim, Abe, Bush and Hanson to form the claimed invention because it is well known that a reflector configuration can vary, and any available conducting surface may serve as a reflector, to include metal surfaces of an automobile (Hanson Para. 5) 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. (US Pub. No. 2017/0251207), in view of Abe et al. (US Pub No. 2018/0006378).
 
Regarding claim 21, Bush in figures 10-15 discloses a mobile leakage detector system (dual frequency leakage signal receiver meter or SLM 102) comprising: an antenna apparatus configured to detect frequencies between about 250 MHz and 1220 MHz (see Bush para. 40-41), the apparatus comprising: a monopole antenna portion (antenna 104); and a second antenna apparatus configured to detect frequencies below about 250 MHz. (See Para 32)
Bush does not disclose: an ultra-wideband antenna; the apparatus comprising: a monopole antenna portion formed on a first side of a printed circuit board; a ground pad formed on the first side of the printed circuit board and spaced apart from the antenna portion; and a capacitive ground structure-based matching structure coupled to the ground pad and configured to be maintained above a metal reflector by a predetermined distance to form a capacitance. 
However, in the same field of endeavor, Abe in figures 2-5 and 27 teaches a wideband antenna (as evidenced in Fig. 27); the antenna apparatus comprising: a monopole antenna portion (antenna element 310, see para. 155) formed on a first side of a printed circuit board (Para. 81 and 87); a ground pad (ground patterns 321 and 322) formed on the first side of the printed circuit board (see Fig. 3A) and spaced apart from the antenna portion (310); and a capacitive ground structure-based matching structure (ground pattern 323, see electric fields E1, see para. 117-120) coupled to the ground pad (321/322, see para. 88 and vias 324) and configured to be maintained above a metal reflector (metal plate 401) by a predetermined 0) to form a capacitance. (See capacitive coupling in Fig. 5 and paragraphs 117 and 160).
Moreover, even though Abe does not teach the specific claimed frequencies of operation, paragraph 96 of Abe teaches that the antenna apparatus can be modified to have the length of a quarter of the wavelength of the desired communication frequency to efficiently emit electromagnetic waves. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the capacitive ground structure-based matching structure as taught by Abe in the antenna apparatus according to Bush to form the claimed invention so that the capacitive coupling between the antenna and the metal member (reflector) is strengthened at a place where the ratio of the electric field intensity to the magnetic field intensity of the antenna is high. Consequently, the transmission and reception gains (communication gain, i.e., communication characteristics) at the communication frequency are improved. (See Abe Para.
119)

Response to Arguments
Applicant Amended claims 1 and 10; Applicant added new claim 21. No new matter was introduced. 
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845